DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group II, claims 10-15, in the reply filed on 01/04/2022 is acknowledged.
Claims 1-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Griswold (WO2018119253/IDS submitted).
Regarding claim 10 and the limitation “A method for synthesizing a plurality of polynucleotides having different sequences comprising:”,  Griswold teaches a method by which a plurality of oligonucleotide sequences may be created by activating and deactivating cations (Page 4 Last Paragraph -Page 5). As a plurality of sequences are produced, different sequences have been produced.  
Regarding claim 10 and the limitation “(a) delivering a reaction reagent solution including a template independent polymerase, a selected nucleotide,” Griswold teaches the method uses a reaction solution nucleotide as well as an enzyme to extend the oligonucleotides that can be a templated independent polymerase (Page 5, Page 11 last full paragraph).
Regarding claim 10 and the limitation “(a) delivering…and metal cofactor in an oxidation state other than a +2 oxidation state” Griswold further teaches that the method may be performed by supplying catalytic ions in an oxidation state other than +2 (Page 6 First full paragraph). 
Regarding claim 10 and the limitation “to an array that is covered with a plurality of initiators attached thereto each having a 3' terminal nucleotide;” Griswold teaches that there are a plurality of initiator sequences attached to the device and teaches that it may be an addressable array (Page 9, first full paragraph).
Regarding claim 10 and the limitation “(b) initiating polynucleotide synthesis at a selected location on the array by addressably reducing or oxidizing the metal cofactor to the +2 oxidation state at the selected location while the metal cofactor at an other location on the array remains in the oxidation state other than the +2 oxidation state;” Griswold teaches that the catalytic ions are activated to initiate synthesis (Page 4 Last two full paragraphs), and Griswold teaches a method for activating catalytic ions may be through supplying the ions in a different oxidation state and then reducing or oxidizing the ions to achieve the desired oxidation state (Page 6 First full paragraph).  Griswold further teaches that the ions may be modulated using an addressable array such that the electrodes are independently controlled (Page 6 First full paragraph). 
Regarding claim 10 and the limitation “(c) delivering a wash solution to the array to remove the reaction reagent solution; and iteratively repeating steps (a), (b), and (c) such that the selected location changes at least once between iterations.” Griswold teaches that wash solutions may be used and teaches that the steps of washing and applying reagents may be repeated to synthesize the desired oligonucleotide (Page 10 first full paragraph and 5 first partial paragraph).
	Regarding claim 11 and the limitation “wherein the selected nucleotide includes a protecting group and further comprising removing the protecting group at the selected location”, Griswold teaches that reversible terminators and blocking groups may be used and are well known in the art (Paragraph beginning on Page 9-Page 10).
Regarding claim 12 and the limitation “wherein the array comprises a microelectrode array having a plurality of individually addressable electrodes and addressably reducing or oxidizing the metal cofactor comprises activating at least one of the individually addressable electrodes at the selected location.”, Griswold further teaches that the ions may be modulated using an addressable array such that the electrodes are independently controlled (Page 6 First full paragraph).  Griswold teaches that wash solutions may be used and teaches that the steps of washing and applying reagents may be repeated to synthesize the desired oligonucleotide (Page 10 first full paragraph and 5 first partial paragraph).  Griswold further teaches that the electrodes of the array may be in the size range of 100 nm to 50 microns, i.e. Griswold teaches electrodes that are “micro” size.  About 98% of the range taught by Griswold are in the micron range, the range of Griswold thus anticipates the instantly claimed micro range/size.  The device and method of Griswold will thus result in “addressably reducing or oxidizing the metal cofactor comprises activating at least one of the individually addressable electrodes at the selected location.”.
	Regarding claims 14 and 15 and the limitations “wherein reaction reagent solution further includes a scavenger that is a chemical redox reagent which oxidizes or reduces the metal cofactor to an oxidation state other than the +2 oxidation state or a chelator.” And “wherein the scavenger is one of an amine or EDTA” Griswold teaches that the catalytic ions may also be competitively inhibited by use of chelator such as EDTA (Page 6, last paragraph-Page 7).  Griswold teaches chelator present in the reaction medium may bind catalytic cations rendering them inactive thereby terminating the enzymatic nucleotide addition reaction (Page 2 First partial paragraph, Page 5 last paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (WO2018119253/IDS submitted) as applied to claims 10-12 and 14-15 above, and further in view of Church (WO2017156218/IDS submitted).
For a discussion of what Griswold teaches, see the above section. 
Regarding claim 13 and the limitation “wherein addressably reducing or oxidizing the metal cofactor comprises applying a chemical redox reagent to the selected location on the array by inkjet printing or exciting a photocatalyst at the selected location with a light array”, Griswold does teach embodiments of the invention using a photon delivery system that is an addressable array (Page 27-28, Photon Delivery System), i.e. a light array. 
Griswold does not teach the use of a light array and photocatalyt as a method to alter the oxidation state of the catalytic cation; however, this would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor by Church. 
In the same field of endeavor as methods of synthesizing oligonucleotides through control of the oxidation state of catalytic ions, Church teaches that the oxidation state of catalytic ions may be controlled through use of electrodes, as Griswold does, but further teaches that the oxidation state may be controlled photochemically (Page 33, last paragraph, Page 33-34, Modulation Schemes for DNA Polymerization).
One of ordinary skill in the art would find it obvious that would find it obvious that the oxidation state of the catalytic ions of the method Griswold could be controlled photochemically using a photocatalyst as Church teaches that the oxidation state of catalytic ions may be controlled photochemically.  One of ordinary skill in the art would further find it obvious that the light array of Griswold could be used to achieve the photochemical manipulations, as Griswold teaches the used of the light array in a similar process.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Church teaches this as an alternative method of controlling the oxidation state of the catalytic ion in a similar process, and further Griswold teaches the use of a light array in controlling the synthesis of oligonucleotide in an alternate embodiment. One of ordinary skill in the art would be motivated to do so to use a method which did not require the use of or cleaning or electrodes or alternatively with whatever device was readily available or cheapest at the time. 
   
	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657